DETAILED ACTION

NOTE:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed January 4, 2021 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 21-44, 46, and 52-54, drawn to a kit or a composition comprising two T cell binding domains and a set of nucleic acid molecule encoding the T cell binding domains.
	Additionally, Applicant has elected the species of the invention of Group I in which the first component comprising a first targeting moiety that binds to a tumor antigen expressed by the cancer comprises PD-1 and in which the second component comprising a second targeting moiety that binds to a tumor antigen expressed by the cancer comprises an aptamer or more particularly an aptamer comprising the nucleotide sequence of SEQ ID NO: 97.
	However as noted below upon reconsideration the restriction and election requirement set forth in the Office action mailed November 30, 2020 has been withdrawn in part so as to rejoin the elected species and the non-elected species in which the first and/or second targeting moieties are any of those selected from the listings by any of the claims.  

2.	Claims  21-54 are pending in the application.  Claims 45 and 47-51 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 4, 2021.

3.	Claims 21-44, 46, and 52-54 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosures filed to date have been considered.  An initialed copy 
Notably, one or more of the disclosure statements filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Election/Restriction
5.	Upon reconsideration the restriction and election requirement set forth in the Office action mailed November 30, 2020 has been withdrawn in part so as to rejoin the elected species and the non-elected species in which the first and/or second targeting moieties are any of those selected from the listings by any of the claims including an aptamer that binds EGFR and comprises any of the nucleotide sequences selected from SEQ ID NOs: 95-164.  


Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier applications is acknowledged.  
However, claims 21-44, 46, and 52-54 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely June 28, 2018.

Specification
7.	The specification is objected to for the following reason:
	At page 1, paragraph 1, of the specification there is a statement that this application is a continuation of Application Serial No. 15/355,511.  The prior filed application has since issued as U.S. Patent No. 10,035,856; yet the specification does not properly indicate the status of this application.  
Appropriate correction is required.

8.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the 
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

9.	The specification is objected to because of the disclosure in paragraph [0067] at page 32 of the substitute specification filed August 24, 2018 that an aptamer may comprise the sequence set forth as SEQ ID NO: 194.  This is because according to the description of SEQ ID NO: 194 at page 12 SEQ ID NO: 194 is the amino acid sequence of a flexible linker.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 21-44, 46, and 52-54 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 21-44, 46, and 52-54 are Indefinite for the following reasons:
(a)	Claim 28, which depends from claim 27, which depends from claim 26, recites, “wherein the aptamer is single-stranded”, but isn’t an aptamer a single stranded DNA or RNA molecule?  According to Wang et al. (Protein Cell 2012, 3 (10): 739-54), an aptamer is a shore single-stranded nucleic acid (see entire document; e.g., the abstract).  How is claim 27 supposed to further limit the preceding claims, if at all?  Notably, if according to claim 28 the aptamer is single-stranded then according to claim 26, for example, the aptamer is not necessarily single-stranded and if not single-stranded, 1 it is suggested that this issue may best be remedied by canceling claim 28.
(b)	 According to claim 37, the first targeting moiety and/or second targeting moiety binds to any of a listing of proteins that include, for example, the IL-2 receptor, but according to preceding claims the first targeting moiety and/or second targeting moiety binds to a tumor antigen expressed by the cancer in the patient (see, e.g., claim 21) or comprises IL-2, IL-4, IL-6, or any of the other proteins (or “sequences”) listed by any of claims 34-36, but it is not clear if the first targeting moiety and/or second targeting moiety to which claim 37 is directed binds to any of the listing of proteins (e.g., the IL-2 receptor) and also the tumor antigen expressed by the cancer in the patient or if the protein to which the first targeting moiety and/or second targeting moiety binds (according to the claim) is the tumor antigen expressed by the cancer in the patient.  This is especially true since IL-2 receptor, for example, is not a tumor antigen, per se, since it is expressed by non-tumor cells.  So, if either or both of the first and second targeting moieties that bind to a tumor antigen expressed by the cancer, according to claim 21, for example, bind to IL-2 receptor, as in accordance with claim 37, is IL-2 receptor the “tumor antigen” or does the 2 
Then, too, it is unclear in the case of the invention according to claim 37, where when the first or second targeting moiety is, for example, the IL-2 receptor if the tumor antigen is IL-2.  According to claim 34 the first targeting moiety and/or second targeting comprises IL-2 but according to claim 37, which depends from claim 34, the first targeting moiety and/or second targeting moiety binds to IL-2 receptor, IL-4, IL-6, or any of the other proteins listed.  It is submitted that the claims are not unambiguously construed and should be amended to more clear and particularly point out that if, for example, the first targeting moiety and/or second targeting comprises IL-2, then it must bind to IL-2 receptor (and not, e.g., IL-4).  
Furthermore, according to claim 34 the first targeting moiety and/or second targeting comprises IL-4 or IL-6 and according to claim 37 the first targeting moiety and/or second targeting binds IL-4 or IL-6 – how is this possible?    
(c)	Claim 25 is drawn to the kit or composition of claim 21 in which the first or second targeting moiety is an antibody or “antigen fragment”.  It seems likely that the claim was intended to read, “[…] an antibody or antigen binding fragment thereof”3; if not then it is not entirely clear to which antigen the claim refers or how the antigen fragment might bind to a tumor antigen expressed by the cancer in the patient.  What is this “antigen fragment”?  What is the “antigen”?
(d)	Claim 30 recites the aptamer is an anti-EGFR aptamer but is the tumor antigen expressed by the cancer in the patient to which the first or second targeting moiety binds EGFR?  Conceivably the first or second targeting moiety comprising an aptamer that binds to EGFR is a first or second targeting moiety comprising some other component that is capable of binding to the tumor antigen.  If the tumor antigen is EGFR to which either or both of the first and second targeting moieties bind, it is suggested that this issue 
(e)	Claims 32 and 33 recite the limitation, “the target on the unwanted cell”, but the preceding claims do not refer to a target on an unwanted cell and it is therefore unclear to which target and which unwanted cell the claims are directed.  If the “target on the unwanted cell” is a tumor antigen on a cancer cell in the patient, then it is suggested that this issue be remedied by amending claims 32 and 33 to refer to the tumor antigen expressed by the cancer or the cancer cells in the patient.  
(f)	 Claim 52, which depends from claim 25, recites with respect to the antibody the limitation the […] antigen binding fragment thereof”, but claim 25 does not refer to an antigen binding fragment of the antibody.
(g)	Claim 54 is drawn to the kit or composition of claim 25, wherein the first or second targeting moiety comprises an antibody (or antigen fragment) wherein the antibody or antigen binding fragment thereof is a particular antibody (e.g., Cetuximab or G544).  The use of laboratory or clinical designations alone to identify a particular antibody renders the claims indefinite because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies (e.g., biosimilars4 and engineered variants, which have distinct pharmacological properties (e.g., increased binding affinity or an enhanced effector function)).  
Amendment of the claims to include the depository accession number of a cell line (e.g., a hybridoma) that produces the particular antibody to which the claims are directed would be remedial.  This is because deposit accession numbers are unique identifiers which unambiguously define a given cell line and the antibody produced thereby.  
5, in accordance with M.P.E.P. § 2404.01, if Applicant can clearly and unambiguously identify the particular antibody to which the claims are directed and establish that it is known and readily available (e.g., from a commercial source), the Office will accept the showing, such that Applicant need not make a deposit for patent purposes, as suggested below, of a cell line producing the particular antibody in order to satisfy the enablement requirement set forth under 35 U.S.C. § 112(a) (see 37 C.F.R. 1.801-1.809).  Still, as explained below, M.P.E.P. § 2404.01 also states that Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
(h)	Finally, with regard to all of the claims, which are drawn to a large number of different kits or compositions comprising a first and a second component, each of which comprises one or two binding domains or targeting moieties that bind to a T cell or more particularly to the TCR or to CD3 and/or a tumor antigen expressed by the cancer in the patient, it is unclear if the T cell to which the first and/or second component bind is necessarily a T cell in the patient and/or if the proteins that are bound by the targeting moieties are those of the patient.  The claims do not recite that the T cell bound by the first or second component is a T cell in the patient; nor do the claims recite that the proteins to which the first and/or second targeting moieties bind are those of a human.  It is conceivable that the first or second component may comprise a T cell binding domain that binds to mouse or human CD3 or to the TCR on the surface of a mouse or human T cell, but if that is the case, how is the claimed invention to be used to treat cancer in any given patient?  Notably the term “patient” does not appear to be expressly defined by the specification and so it is not properly presumed to refer to a human.  Furthermore, since the proteins that are bound by the targeting moieties are not necessarily those that occur in the patient, it seems reasonable to ask how the claimed invention comprised, for example, of a second component comprising a second targeting moiety that binds to mouse PD-1 should be expected to be suitably and effectively used to treat cancer in a human patient.  Due to the relatively low homology between the amino acid sequences 6; so it stands to reason that if the invention is produced using a targeting moiety derived from an antibody that binds to mouse PD-1 it may not bind to human PD-1 and therefore the invention cannot actually be used to treat cancer in a human patient.  As another example, if, for example, the invention were to comprise a first component comprising a first targeting moiety derived from dog CD40, which is capable of binding to dog CD40L, is the claimed invention intended for use in treating cancer in a human patient?  Is it known that dog CD40 is capable of binding to human CD40L?  The answer is:  probably not, but it may not have been determined.  Even so, it is for such reasons it must be clear what subject matter is or is not regarded as the invention by Applicant and whether or not the patient is a mouse or a human or some other mammal and whether the binding and/or targeting domains of which the components of the kit or composition are capable of binding to cells and/or antigens in mice or humans or other mammals.  It is suggested that this issue might be remedied by amending the claims to make it clear that the protein or the cells that are bound by the components of the claimed invention are proteins or cells occurring in the patient, but depending upon what subject matter is regarded as the invention there may be issues related to the requirements set forth under 35 U.S.C. § 112(a) that are appropriately raised in a subsequent Office action.  As an alternative, if deemed appropriate, it is suggested that this issue may best be remedied by amending the claims to recite that the patient is human and that the T cells and proteins to which the claims are directed are human.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant 
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention7.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

12.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 

13.	Claims 21-44, 46, and 52-54 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a kit or composition intended for use in treating cancer in a patient.
To begin the patient according to the claims is not necessarily human; the patient may be any mammal, for example, that has or develops cancer.  According to the claims the invention comprises a first and a second component that either bind to a tumor antigen expressed by the cancer in the patient or a T cell, but the components of which the claimed invention are comprised are not necessarily comprised of targeting moieties that necessarily bind to T cells in the patient.  Although it might be obvious to use a kit or composition comprising a first or second component that is capable of binding to the T cells in the patient having the cancer to be treated using the claimed invention, claims must be given the broadest, reasonable interpretation, provided that interpretation is consistent with the disclosure.  Here it is submitted that claim limitations are not properly read into the claims from the specification and therefore the claims are not drawn to a kit or composition comprising a first or second component comprising a T cell binding domain capable of binding to the T cells in the patient having the cancer to be treated, if the claims do not recite such a limitation.8  If the first or second component of the claimed 
Turning to another issue, the claims are drawn to a plurality of materially and structurally disparate kits or compositions comprising a first component comprising a targeted T cell binding agent comprising a first T cell binding domain and “a first targeting moiety” that is described by its function alone – i.e., according to claim 21 the first component comprises a first targeting moiety that binds to a tumor antigen expressed by a cancer in a patient.  This first targeting moiety may be composed of any material, it may have any structure, and it may function to bind to the tumor antigen by any mechanism.  It might be an antibody (see, e.g., claim 25) or it might be an aptamer (see, e.g., claim 26) or it might be a protein other than an antibody (e.g., PD-1) (see, e.g., claim 36).  It is therefore evident that the first targeting moieties may be composed of various different materials and have widely disparate structures and as such there is no one particularly identifying material or structural characteristic that is shared by at least most members of the claimed genus of moieties and their common ability to bind to a tumor antigen expressed by the cancer in the patient.  As a consequence the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the molecules that are suitably used to produce the claimed invention; and for this reason the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application so as to satisfy the written description requirement. 
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written  only their functional activity, i.e., the ability bind to a tumor antigen, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a molecule that has the ability to bind to a tumor antigen such that it might be suitably used in practicing the claimed invention (i.e., to make and then use the claimed kit or composition as it is intended to treat cancer in a patient); without such a molecule, it is impossible to practice the invention.
Here Applicant is reminded that “‘[the] purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify “targeting moieties” that might be used in practicing the claimed invention by screening various different molecules to determine which, if any, are capable of binding to a given tumor antigen expressed by a given cancer in a given patient, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “targeting moieties” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify a molecule that can be used as a “targeting moiety” to produce the claimed invention for use in treating cancer in a patient.    
Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims 
Turning to another but related issue, the claimed kit or composition further comprises a second component comprising a second T cell binding domain and “a second targeting moiety” that is described by its function alone.  As with the first targeting moiety the second targeting moiety might be any molecule regardless of its composition and structure, provided that it somehow functions to bind to a tumor antigen expressed by the cancer in the patient.  This element of the claimed invention is also not adequately described with any of the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of the molecules that are suitably used to produce the claimed invention; and for this reason it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application so as to satisfy the written description requirement.   
Turning to other issues, claim 28, which depends from claim 27, which depends from claim 26, recites, “wherein the aptamer is single-stranded”, but according to Wang et al. (Protein Cell 2012, 3 (10): 739-54), an “aptamer” is a short single-stranded nucleic acid (see entire document; e.g., the abstract).  Here it would seem that the term is being used to refer to some other molecule that is capable of functioning as a “targeting moiety that binds a tumor antigen expressed by the cancer”, but what is it, if not a single-stranded single-stranded RNA sequences set forth as SEQ ID NOs: 95-164, all of which are described as being capable of binding to EGFR (see, e.g., pages 12-16 and paragraphs [0066] and [0067] at pages 31 and 32 of the substitute specification).  Not described with any clarity or particularity is any other “aptamer” comprised of a single- or double-stranded DNA sequence, a double-stranded RNA sequence, or any other material of which an “aptamer” might be comprised.  Accordingly it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application so as to satisfy the written description requirement. 
Claims 32 and 33 are drawn to any of plurality of aptamers that bind to the target on the unwanted cells.  It is presumed that the claims are directed to aptamers that bind to a tumor antigen expressed by the cancer in the patient.  However it does not appear that the specification describes with any clarity or particularity an aptamer that binds to any given tumor antigen expressed by a given cancer in a given patient with any particular affinity (Kd) that ranges, e.g., between 1 pM and 100 nM.  Therefore, rather than describing at least a substantial number of aptamers that binds to various different tumor antigens with affinities falling within the range of requisite affinities (e.g., an aptamer that binds to HER-2 with an affinity of 1 pM), it appears that the claims merely invite the artisan to complete the claimed invention by discovering the identity of or by producing an aptamer that binds to any given tumor antigen with the requisite affinity.  It is not sufficient to describe the claimed invention as being material that is sought-after but not yet attained if the written description requirement is to be met.
A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes aptamers that binds to any given tumor antigen with the requisite binding affinity to be used in practicing the claimed invention.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.
Here Applicant is reminded of the recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  The instant situation is analogous in that the claims are directed to aptamers (rather than antibodies) that exhibit specific properties, where the specification does not appear to describe aptamers with the specific properties that are required by the claims.
Furthermore, even if it is known that an aptamer that is described by this application has a binding affinity that falls within the requisite range of binding affinities, it cannot be presumed that any other aptamer will also have such an affinity (e.g., an affinity of 1 pM).
Notably the aptamers that bind to EGFR, which are described by this application, are not aptamers that are reasonably expected to bind to other tumor antigens.  The structures of the aptamers that bind to any of a large plurality of different tumor antigens are expected to vary substantially.  For this reason it is aptly noted that the greater the variation in the genus, the less representative any particular aptamer would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
Claim 36 is drawn to the kit or composition of claim 34, wherein the first targeting moiety and/or second targeting comprises “a truncated form, analog, variant or derivative of IL-2, IL-4, […], or CD40”, but it is not clear what function the first targeting moiety and/or second targeting that comprises, for example, a truncated form of IL-2 or CD40 must have 9  Must it bind to the IL-2 receptor, if the first targeting moiety and/or second targeting comprises IL-2?  Must is binds to CD40L, if the first targeting moiety and/or second targeting comprises CD40?  If it is not clear what function the first targeting moiety and/or second targeting must have it is not possible to identify or distinguish a truncated form, an analog, a variant or a derivative of any of the proteins listed by claim 36, which are suitably used to produce the claimed invention.  Nevertheless, even if it might be presumed that whatever the first targeting moiety and/or second targeting may be (i.e., a truncated form, an analog, a variant, or a derivative of a protein listed by the claim), the only proteins that are adequately described by this application are the naturally occurring or native proteins (e.g., IL-2) and not truncated forms thereof, analogs thereof, variants thereof, or derivatives thereof.  What is an analog of IL-2, for example, which is suitably used in place of IL-2 to produce the claimed invention?  It is a structural analog or is it a functional analog or is it both a structural and a functional analog?  Must it bind to the IL-2 receptor of the patient?  Even if analogs are known the claims are not limited to any known analogs of IL-2 that function to bind to the IL-2 receptor of a patient (e.g., a human); nor are the claims limited to any particular variants or derivatives of IL-2, which are known and which are capable of binding to the IL-2 receptor of a patient.  The same may be said of any of the truncated forms, analogs, variants, and derivatives to which claim 36 is directed.  In any case, because the claimed truncated forms, analogs, variants, and derivatives may have widely varying structures, even if it is presumed that each must bind to certain proteins (e.g., even if it is presumed that an analog of IL-2 must bind to the IL-2 receptor in the patient, if it is to be used to produce the claimed invention and used in the manner intended for the claimed invention), there is no one particularly identifying structure feature that is shared by members of the claimed genus of proteins and their presumed common function.  Accordingly it would not be possible for the skilled artisan to immediately envisage, recognize or distinguish at least a substantial number of each of the claimed truncated forms, analogs, variants, and derivatives of any or all of the proteins 
The artisan cannot predict whether any given structural variant or analog or derivative of a given protein (e.g., PD-1) will have or retain the ability to be suitably used in practicing the claimed invention.10  Even if it is presumed that if the targeting moiety selected is a variant of PD-1, for example, which must have or retain the ability to bind to PD-L1 and/or PD-L2 to be suitably used in practicing the claimed invention, the specification does not describe the amino acids that are essential to that function, which cannot be altered, or which may be replaced but then only by certain other amino acids if the function is not to be abrogated by the substitutions.  The same may be said of any of the subject matter claimed in which the first and/or second targeting moiety is an analog, variant or derivative of one of the proteins listed by the claims.  In any case the specification does not describe with any of the requisite clarity and particularity at least a substantial number of the claimed proteins that are suitably used as targeting moieties.   
  From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

At best, given the disclosure, it would only be obvious to produce a kit or a in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used as intended to treat cancer in a patient.
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed kit or composition, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

14.	Claims 21-44, 46, and 52-54 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice11), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a kit or composition having the properties recited by the claims, which comprises targeting moieties having the requisite binding characteristics and which can be used as intended to treat cancers in patients; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Turning to another issue, claim 54 is directed to particular antibodies (e.g., Cetuximab and G544).  It is however unclear if these particular antibodies or cell lines (e.g., hybridomas) that produce antibodies having the exact structural and chemical identities of the antibodies to which the claims refer are known and publicly available or can be reproducibly isolated without undue experimentation.  In general, it is submitted that without a commercial source from which the antibody may be freely acquired for use or without access to a cell line producing one or the other antibody to which the claims refer, it would not be possible to practice the claimed invention.  This is simply because it would not be possible to make the antibody such that it may be used in practicing the 
Here Applicant is reminded that M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.
Here, it is not entirely clear to which particular antibodies the claims are directed12, but even if some of these antibodies are known and presently being used in a laboratory or clinical setting, there remains uncertainty as to the availability of the antibody for use in practicing the claimed invention.  Applicant has not made of record any of the facts and circumstances surrounding the access to the antibodies.  M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available”.  So, the fact that Applicant may have been able to obtain an antibody in question from whatever source prior to the filing date of the application, if indeed that is the case, does not establish that upon issuance of a patent on the application that such material would continue to be accessible to the public.
Nevertheless, in accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing13.  However, it should be noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 

	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 CFR §§ 1.801-1.809 have been met.
If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See MPEP 1.804(b).
Furthermore, as it does not already do so, the specification should be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 CFR § 1.809 (d). 
In conclusion, upon careful consideration of the factors used to determine whether In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

16.	Claims 21-25, 38-44, and 46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,035,856.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-16 of U.S. Patent No. 10,035,856 are drawn to a kit or a composition intended for use in treating cancer in a patient, said kit or composition comprising a first and a second component, which as with the first and second components of the claimed invention are capable of binding to a T cell and a tumor antigen.  According to claim 1 of the patent the first component comprises a first targeting moiety that binds to a tumor antigen expressed by the cancer and which is an antibody or antigen binding fragment thereof; and also according to claim 2 of the patent, the second component comprises a second targeting moiety that binds to a tumor antigen expressed by the cancer and which is an antibody or antigen binding fragment thereof.  Claim 21 of the instant application is directed to a first component comprising a first targeting moiety that bind to a tumor antigen expressed by the cancer in the patient, albeit not necessarily an antibody or antigen binding fragment thereof.  Nevertheless, according to claim 25, for example, the targeting moiety is an antibody or (presumably) an antigen binding fragment thereof.  Similarly while according to claim 21 the second component comprises a second targeting moiety that binds to the tumor antigen, but is not necessarily an antibody or antigen binding fragment thereof, according to claim 25, for example, the targeting moiety is an antibody or (presumably) an antigen binding fragment thereof.  Otherwise the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

Conclusion
17.	No claim is allowed.

18.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	WO2013/128194-A1 teaches a masked targeting agent for redirecting T cells to tumor cells comprising a masked T cell binding domain and a tumor antigen-binding 
	Desnoyers et al. (Sci. Transl. Med. 2013 Oct 16; 5 (207) :207ra144, pp. 1-11) teaches a masked antibody that is inert until a masking peptide epitope adjoined to the antibody is cleaved by a protease so as to dissociate and free the antigen binding site of the antibody.
Sandersjöö et al. (Cell. Mol. Life Sci. 2015 Apr; 72 (7): 1405-15) teaches a pro-antibody comprising an antigen targeting antibody bound to an anti-id antibody, which is activated by a protease (after cleavage of a linker the anti-id antibody is released or displaced to allow the antigen targeting antibody to bind to the targeted antigen). 
U.S. Patent Application Publication No. 2009/0304719-A1 teaches activatable binding polypeptides (e.g., antibodies), which contain a target binding moiety, a masking moiety, and a cleavable moiety.
Thompson et al. (MAbs. 2009 Jul-Aug; 1 (4): 348-356) teaches activatable anti-CD3 antigen bispecific antibodies for retargeting T cells to tumor cells.
Donaldson et al. (Cancer Biol. Ther. 2009 Nov; 8 (22): 2147-52) teaches masked therapeutic antibodies that are activated by proteases.
Although not prior art, Autio et al. (Clin. Cancer Res. 2020 Mar 1; 26 (5): 984-989) reviews PROBODY therapeutics that involve the use of recombinant antibodies comprising an active anti-cancer monoclonal IgG antibody or antigen-binding fragment thereof, a masking peptide linked to the N-terminus of the light chain or possibly the heavy chain, and a protease-cleavable substrate linker peptide.

19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
March 4, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All of the aptamers described with particularity by this application are single-stranded RNA molecules having the nucleotide sequences of SEQ ID NOs: 95-164 (see, pages 12-16 and paragraph [0067] at page 32 of the substitute specification).  Furthermore it does not appear that the specification describes the production of a double-stranded aptamer since it appears to only describe the production of a single-stranded nucleic acid molecule that is capable of functioning as an aptamer (see, e.g., paragraph [0066]).
        2 This is certainly possible since the “targeting moieties” are not described by the claims as consisting of a single binding entity (e.g., a single scFv); in fact the targeting moieties according to claim 21, for example, are described by their function(s) alone and might be composed of any material or have any structure.
        
        3 If the antigen is an antibody it is not clear which fragments of an antibody are to be regarded as part of the invention and it is not suggested that claim 25 be amended to recite “antibody fragment” – rather it is suggested that the claim be amended to recite “an antigen binding fragment thereof”.
        4 A “biosimilar” is a biological product that is developed to be similar to an already FDA-approved biologic, which is known as the reference product (e.g., Xdivane (nivolumab) is a biosimilar of OPDIVO (nivolumab), which is currently under development). It can be tempting to think of a biosimilar as a “generic” version of the reference product. However, there are many important differences between biosimilars and generic versions of conventional medications (generic drugs). A generic drug is chemically identical to its brand-name counterpart—an exact copy.   A biosimilar is not an exact duplicate of another biologic. There is a degree of natural variability in all biological products; it is not possible to generate a precise copy of a product that comes from living cells.  A biosimilar may have a different structure than the reference product, but the active substances are essentially the same in molecular and biological terms.  See https://www.biosimilarsresourcecenter.org/faq/what-are-biosimilars/.     
        
        5 See the enablement rejection that follows.
        6 See, e.g., Li et al. (MAbs. 2017 May-Jun; 9 (4): 628-37); see entire document (e.g., page 628, column 2). 
        7 See M.P.E.P. § 2172 (II).
        8 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        9 It is not clear if the tumor antigen is the IL-2 receptor, for example, if the first targeting moiety and/or second targeting moiety that binds to a tumor antigen expressed by the cancer is IL-2, a truncated form thereof, an analog thereof, a variant thereof, or a derivative thereof. 
        10 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        11 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        12 See the above rejection of claim 54 under 35 U.S.C. § 112(b).
        
        13 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”